Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18 and 20 are pending in this application.



Response to Arguments

Applicant’s amendments with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18 and 20 has been withdrawn. 


Allowable Subject Matter

Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18 and 20 are allowed over the prior art of record.

Mazza teaches a method of configuring a topic-specific chatbot by clustering transcript data from prior interactions into various topics (see [0044] – [0045], [0080]).  A dialogue graph is then generated from the analyzed clustered for each cluster of interactions. In other words, a dialogue graph is generated for each topic, where the paths through the dialogue graph represent different types of conversation paths” where clustered utterance pairs utilized to generate dialogue graph).  The chatbot then produces dialogue by following paths identified in the dialogue graph (see [0080], [0140] – [0148]). 

Kummamuru teaches a method of segmenting and clustering transcripts of conversations.  Kummamuru breaks down conversation data into single exchanges between parties for analysis (see [0022] “considering communications as sequences of information exchanges between the caller and the agent responder” and “assessing logical units of information exchange, referred to herein as sub-procedure text segments (SPTSs), in individual communications by analyzing communication transcripts in isolation to identify distinct transactional interactions” and “identify similar groups of interactions (segments) in the communications,” [0024] - [0025] “each exchange in the communication sequence can be divided into a sentence...spoken by an caller followed by a sentence...spoken by a person responding to the caller,” [0033] “As a result, SPTSs that occur in close proximity are clustered together in a RS, and each RS cluster is considered to represent a segment in a communication” where segments (SPTS) represent clustered utterance pairs).  Based on various 

Lev-Tov teaches a method of identifying phrases in transcripts of interactions in order to classify and cluster the phrases accordingly (see Abstract, [0057]).  Features of each interaction are identified in order to generate feature vector(s) that further aid in efficiently clustering the phrases (see [0148]).  Each of the feature vectors are compared with at least one other vector in order to identify similar clusters (see [0148] – [0149], “the recorded interactions are analyzed to represent each interaction as a feature vector” and compare the feature vectors in order to determine “similarities between pairs of feature vectors,”, [0168], “feature vectors of each of the cluster” where feature vector for a cluster represents feature vector for utterance pairs).  The resulting feature extraction and clustering provides for accurate generation of a dialogue graph for developing a virtual assistant (see Lev-Tov, [0147] – [0148], “process for clustering, filtering, and mining interactions 1282 to generate a dialogue tree” and “rating the performance of various sequences” through generation of feature vectors).

The prior art of record, alone or in combination with each other, does not expressly disclose a computer-implemented method for automatically generating a dialogue graph, executed on a computing device, comprising: receiving, at the computing device, a plurality of conversation data; clustering the plurality of 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.